Case 15-41633        Doc 41     Filed 12/05/18     Entered 12/05/18 12:57:34          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-41633
         James M Garner

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/09/2015.

         2) The plan was confirmed on 04/15/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/17/2018.

         5) The case was dismissed on 09/21/2018.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,920.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-41633      Doc 41        Filed 12/05/18    Entered 12/05/18 12:57:34                 Desc         Page 2
                                                  of 3



 Receipts:

        Total paid by or on behalf of the debtor               $9,521.32
        Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                     $9,521.32


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $474.67
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,474.67

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal       Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 JEFFERSON CAPITAL SYSTEMS       Unsecured      1,031.00       1,031.22         1,031.22        788.80         0.00
 PERITUS PORTFOLIO SERVICES II   Secured        3,126.20       3,126.20         3,126.20      3,126.20    1,026.25
 QUANTUM3 GROUP                  Unsecured         120.00        137.79           137.79        105.40         0.00
 VALLEY WEST COMM HOSP           Unsecured      4,695.19            NA               NA            0.00        0.00
 ATG CREDIT                      Unsecured         126.00           NA               NA            0.00        0.00
 DEPARTMENT OF VETERANS AFFAIR   Unsecured         460.00           NA               NA            0.00        0.00
 DUPAGE MEDICAL GROUP            Unsecured          68.00           NA               NA            0.00        0.00
 HINES VA HOSPITAL               Unsecured         300.00           NA               NA            0.00        0.00
 MBB                             Unsecured      4,375.00            NA               NA            0.00        0.00
 NEURALWATCH TEXAS               Unsecured      1,150.00            NA               NA            0.00        0.00
 PGAC                            Unsecured         133.00           NA               NA            0.00        0.00
 RUSH COPLEY MEDICAL CENTER      Unsecured          98.00           NA               NA            0.00        0.00
 VELLEY IMAGING CONSULTANTS LL   Unsecured         130.00           NA               NA            0.00        0.00
 VERIZON WIRELESS                Unsecured         600.00           NA               NA            0.00        0.00
 TRI COUNTY PROPERTY MGMT        Unsecured            NA       3,441.00         3,441.00           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-41633        Doc 41      Filed 12/05/18     Entered 12/05/18 12:57:34              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                            $3,126.20          $3,126.20            $1,026.25
       All Other Secured                                      $0.00              $0.00                $0.00
 TOTAL SECURED:                                           $3,126.20          $3,126.20            $1,026.25

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00             $0.00
        Domestic Support Ongoing                               $0.00               $0.00             $0.00
        All Other Priority                                     $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $4,610.01            $894.20               $0.00


 Disbursements:

         Expenses of Administration                             $4,474.67
         Disbursements to Creditors                             $5,046.65

 TOTAL DISBURSEMENTS :                                                                       $9,521.32


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
